Citation Nr: 1135522	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-35 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The October 2009 rating decision, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  The January 2010 rating decision granted service connection for PTSD and assigned a 30 percent rating, and denied reopening the claim for entitlement to service connection for hemorrhoids.

In August 2011 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript of that hearing is of record.

Regarding the characterization of the service connection claim for hemorrhoids as on the merits, the Board notes that the Veteran's original service connection claim for hemorrhoids was denied in a November 1988 rating decision, which he received notice of in a December 1988 letter.  He did not file a notice of disagreement with respect to the decision; however, in January 1989 he submitted additional VA medical records showing post-service treatment for his hemorrhoids, which he indicated had been present on and off since 1968.  A claim becomes final and subject to a motion to reopen only after the period for appeal has run.  As such, any interim submissions before finality attached for the November 1988 rating decision must be considered by VA as part of the Veteran's original claim.  See 38 C.F.R. § 3.156(b) (2010); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the November 1988 rating decision is nonfinal and currently on appeal, and stem from the Veteran's original September 2008 claim.  Thus, the issue on appeal will not be characterized as new and material evidence to reopen a previously denied claim.  


REMAND

In this case, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's increased initial rating claims involving PTSD and bilateral hearing loss disability, the Board notes that the March 2011 supplemental statement of the case indicates that the evidence considered included VA outpatient treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi, dating from October 8, 2010 to January 13, 2011, as well as hearing test results dated in November 2010 from the VA outpatient treatment clinic in Mobile, Alabama.  After careful review of the record, the Board finds that these documents are not contained in the claims file.  The most recent VA treatment records from the Biloxi VAMC and from the Mobile Outpatient Clinic are from September 30, 2010.  The records from the Biloxi VAMC indicate that they were printed on October 4, 2010.  As such, a remand is required in order to obtain these outstanding treatment records, as well as any other more recent treatment records from these VA medical facilities.

With respect to the Veteran's claim for entitlement to service connection for hemorrhoids, the Board notes that the claim was denied because the Veteran's hemorrhoids were found to have preexisted service (they were noted on the service induction examination dated in December 1967, and they were not considered to be disqualifying) and they were determined to have not been aggravated by service because the service separation examination report noted no hemorrhoids.

The Board notes that if a preexisting disability is noted upon entry into service, such as the case here, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).

However, the Board notes that on the December 1969 separation report of medical history, the Veteran marked "yes," indicating that he had piles or rectal disease.  Additionally, September 1988 VA treatment records reflect that the Veteran was seen for evaluation of rectal pain, which he indicated had been present, on and off, since 1968.

The Veteran has never been afforded a VA examination in conjunction with his service connection claim for hemorrhoids.  The Board finds that the evidence of record is sufficient to warrant a VA examination with opinion to determine whether the Veteran's preexisting hemorrhoids were aggravated during service.  Therefore, the claim is remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records from all treating VA facilities, to include but not limited to, the VAMC in Biloxi and the VA outpatient treatment clinic in Mobile, dating from September 30, 2010 to the present.  A November 2010 hearing evaluation must be included with the records.

2.  Schedule the Veteran for a VA examination by a physician with the appropriate expertise to determine the nature and etiology of any currently present hemorrhoids.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The examination should include any test or study deemed necessary by the examiner.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  Based on a comprehensive review of the claims folder, as well as a current examination of the Veteran, the examiner is asked to provide a diagnosis for any hemorrhoids present. The examiner should also provide an opinion as to following:

(A)  Did the Veteran's preexisting hemorrhoids, which were noted upon induction to service, permanently increase in severity during his military service from January 1968 to January 1970?  In making this determination, please comment upon the probative value (or lack thereof) of the December 1979 separation examination due to its disparity in results compared to the induction examination, as well as the September 1988 post-service medical evidence showing complaints of on and off rectal pain since 1968.   

(B)	 If there was a measurable increase in severity of the hemorrhoids during service, was this permanent increase in severity due to the natural progression of the disability?

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


